DETAILED ACTION
	Claims 1-13 are currently pending.  Claims 1-11 and 13 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 05/13/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 05/13/2021, it is noted that claims 1-11 and 13 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/104163 (previously applied) in view of US 2006/0019848 (previously applied), US 5,800,816 (previously applied) and US 2003/0064037 (previously applied) as evidenced by Encyclopedia.com (previously applied).
Regarding claims 1 and 2, the limitation of a water in oil emulsion is met by the ‘163 publication teaching water in oil emulsion as a cosmetic composition (title).
 The limitation of from 25% to 45%, 30-40%, by weight of an aqueous phase comprising water and at least one polyol is met by the ‘163 publication teaching an emulsion comprising glycerol at 5%, water at qs to 100 and preserving agents at 0.2 as a phase, which leads to phase B1 being present at 58 wt% (Example 3, 100% - ingredients other than glycerol, water and preserving agents in phase B1 = 58.2 wt%). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of water and therefor aqueous phase present in the composition as the ‘163 publication teaches a range of concentrations for ingredients present in the composition (page 11, lines 10-20), wherein the water is taught to be the balance to 100% after the other ingredients in the components are considered.  Thus optimizing any ingredient in the sunscreen compositions would results in a change of the amount of water present.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
The limitation of 25-50% by weight of a mixture of oils is met by the ‘163 publication teaching a mixture of polar oils being used (page 8, lines 5-15) wherein phase A components are taught to be 24.5 wt% (Example 3), wherein the component of 
The limitation of at least one volatile solvent is met by the ‘163 publication teaching 5% ethanol (Example 3), wherein the instant specification evidenced ethanol is a volatile solvent (page 15, lines 5-15).
	The limitation of a gelling compound for gelling at least one of said oils or for gelling the mixture of said oils is met by the ‘163 publication teaching lipophilic thickeners including hectorite and its derivatives (page 15, lines 10-15).
	The limitation of coloring matter is met by the ‘163 publication teaching titanium dioxide particles (page 6, lines 30-40), wherein the instant specification evidences titanium dioxide is a mineral pigment (page 16, first paragraph).
	The limitation of the emulsion being characterized in that the mixture of oils comprise at least one first oil selected from esters of polyglycerol, at least one second oil selected from fatty acid  monoesters comprising at least one saturated C16-C20 alkyl chain and at least one third oil selected from C10-C26 saturated monoalcohols is met by the ‘163 publication teaching polyglyceryl ricinoleate (example 3), an elected first oil, preferably polar oils chosen from isostearyl behenate (page 9, lines 40-50) which is taught to be an equivalent hydrocarbon base to the elected isostearyl isostearate (page 8, lines 27-45) and the oil is taught to be selected form a group which include fatty alcohols such as octyldodecanol (page 9, lines 5-10), wherein the ‘163 publication 
	The limitation of a makeup lip product is an intended use limitation.  The ‘163 publication teaches the composition using cosmetically active ingredients (abstract) which can be applied to the skin (page 16, line 5) and thus is capable of application on the lips absent factual evidence to the contrary.
	Regarding claims 3-4, the limitation of the first oil is a mixture comprising a first ester selected from esters of a polyglycerol and of an aliphatic carboxylic acid comprises form 16 to 20 atoms of carbon selected from polyglyceryl-2-triisostearate and polyglycerol-2-isostearate and mixtures thereof and a second ester selected form polyglyceryl polyricinoleate is met by the ‘163 publication teaching non-volatile oils include polyglycerol 2 triisostearate (page 9, lines 20-25) and polyglyceryl polyricinoleate (example 3).
	Regarding claim 5, the limitation of characterized in that the second oil is non-hydroxylated monoester having at least one C16-C20 alkyl chain selected form the group consisting of isostearyl isostearate is met by the ‘163 publication teaching preferably polar oils chosen from isostearyl behenate (page 9, lines 40-50) which is taught to be an equivalent hydrocarbon base to the elected isostearyl isostearate (page 8, lines 27-45).
	Regarding claim 6, the limitation of characterized in that it comprises between 10% to 20% weight relative to the weight of the emulsion of oil having an ester function is met by the ‘163 publication teaching polyglyceryl-2-diisostearate at 2%, polyglycerl-3 
	Regarding claim 11, the limitation of water represents from 30% to 40% by weigh is met by the ‘163 publication teaching 53.1% water (Example 3, 100%-all ingredients other than water = 53.1%). The water is taught to be the balance to 100% after the other ingredients in the components are considered.  Thus optimizing any ingredient in the sunscreen compositions would results in a change of the amount of water present.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	The limitation of the polyol represents from 3% to 15% by weight is met by the ‘163 publication teaching 5% glycerol (Example 3).
	The limitation of the first oil is a mixture comprising at least two non-hydroxylated esters of polyglycerol and of C16 to C20 fatty acid and represents form 1% to 15% by weight is met by the ‘163 publication teaching polyglyceryl-3-diisostearate and polyglyercyl 3 polyricinoleate both present at 2%, leading to 4% (Example 3) the ‘163 publication teaching non-volatile oils include polyglycerol 2 triisostearate (page 9, lines 20-25) and polyglyceryl polyricinoleate (example 3), thus teaching the elected first oil.
	The limitation of the second oil is a non hydroxylated monoester comprising at least two saturated C16 to C20 alkyl chains and represents from 1 to 15% by weight and a third oil is a C10 to C26 saturated monoalcohol and represents from 10 to 30% by weight is met by the ‘163 publication teaching polyglyceryl ricinoleate (example 3), an 
	The limitation of the gelling compound is hectorite modified with a quaternary alkylammonium chloride and represents from 0.1 to 1% by weight is met by the ‘163 publication teaches xanthan gum present at 0.2% wherein xanthan gum is a gelling agent and additional gelling agents are taught to include hectorite (example 3, page 14, line 40-page 15, line 15).
	The limitation of the coloring matter represent from 0.1 to 5% by weight is met by the ‘163 publication teaching 10% Matlake OPA (example 3) wherein TiO2 and OPA are 

	The ‘163 publication does not specifically teach from 10% to 20% by weight of at least one volatile solvent (claim 1).
	The ‘163 publication does not specifically teach from 0.5% to 10% by weight of a ethyl cellulose dissolved in at least one of said oils or in the mixture of said oils (claim 1). 
The ‘163 publication does not specifically teach from 0.05% to 5% of a gelling compound for gelling at least one of said oils or gelling the mixture of said oils (claim 1), wherein the oil gelling compound is a hectorite modified with a quaternary alkylammonium chloride and represents from 0.1 to 1% by weight relative to the weight of the emulsion (claim 10-11). 
The ‘163 publication does not specifically teach volatile solvent is selected from silicone oils (claim 7), the volatile solvent comprises at least 80% by weight of a silicone solvent (claim 11).
The ‘163 publication does not specifically teach that the polymer is dissolved in the third oil (claim 8) specifically the third oil is octyldodecanol and the polymer is ethyl cellulose (claim 9).
The ‘848 publication teaches topical compositions (abstract).  The compositions is taught to include a water insoluble, fatty alcohol soluble polysaccharide polymer blended with a polymeric polyol ester.  The combination of these two types of molecules rd oil of claim 11.  Additional emolliency is taught to advantageously to incorporate other polar emollients such as liquid fatty acids (e.g. isostearic acid) or relative polar liquids non-polymeric fatty acids esters such as glyceryl mono and/or dialkyl esters.  Such materials not only add to the emolliency of the product, but as liquids can be also aid in improving the solubility of the polysaccharide in the polymeric ester [0017].  The viscosity is also ultimately affected by the amount of gallant used relative to the amount of polar oil [0021].  The composition is taught to be used as cosmetics such as sunscreen [0027] and can include pigments such as yellow [0026].  Ethyl cellulose is taught to be used at 0.624 weight percent (Example 1).
The ‘816 patent teaches cosmetic compositions which comprise volatile solvents (abstract).  The compositions are taught to be was in oil emulsions, wherein the compositions includes sunscreens (column 4, lines 35-45).  Volatile solvents are taught to be elected form a group including cyclomethicone and ethanol (claim 5) wherein the volatile solvent is present from 1 to 40 % (claim 9).  The use of cyclomethicone for ethanol reads on the volatile solvent comprises at least 80% by weight of silicone solvent, thus teaching the volatile solvent being cyclomethicone reading on claim 11.
The ‘037 publication teaches a sunscreen composition (title) wherein the inorganic thickeners are taught to include oil swelling clays from 0.2 to 0.5% such as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethyl cellulose with octyl dodecanol in the amounts taught by the ‘848 publication in the composition taught by the ‘163 publication because the ‘848 publication using ethyl cellulose and octyl dodecanol in a cosmetic composition to obtain the desired viscosity of the composition [0021] and the ‘163 publication teaches additives are known to be used in the cosmetic composition including hydrophilic or lipophilic thickeners and polymers used in cosmetic and or dermatological field (page 14, lines 25-35).  One of ordinary skill in the art at the time the invention was made would be motivated to use the octyl dodecanol and ethyl cellulose to control the viscosity of the composition of the ‘163 publication because the ‘163 publication teaches thickeners are taught to include cellulose polymer (page 14, lines 40-50) and fatty alcohols includes octyldodecanol (page 9, lines 5-10), thus the ‘163 publication teaches the use of both ingredients and the ‘848 publication teaches they are specifically known to be used in combination in the claimed amounts in a cosmetic composition.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘163 publication and the ’848 publication are both directed to sunscreen cosmetic compositions (‘163: page 3, lines 30-35; ‘848: [0027]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of octyldodecanol and ethyl cellulose in the composition taught by the ‘163 publication because the ‘848 publication teaches a range of these ingredients are known to be used in cosmetic 
It would have been obvious to one of ordinary skill in the art to substitute a first volatile solvent, ethanol, as taught by the ‘163 publication with a second volatile solvent, cyclomethicone, as taught by the ‘816 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using cyclomethicone as taught by the ‘816 patent in place of ethanol taught by the ‘163 publication because the ‘816 patent teaches the interchangeability of ethanol and cyclomethicone.  One of ordinary 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the quaternary ammonium modified hectorites as taught by the ‘037 publication in the amount taught by the ‘037 publication for the compositions taught by the ‘163 publication because the ‘163 publication teaches UV reducing skin compositions which include hectorite lipophilic thickeners for instance those sold under the Bentone trade name and the ‘037 publication teaches sunscreen compositions which include thickeners including specifically the commercially available benzyldimethyl stearyl ammonium hectorite tradename Bentone, thus teaching specifically know thickening agents to be used in sunscreen compositions wherein the ‘163 publication is directed to thickened sunscreen compositions, thus it would have been obvious to use known specific hectorite thickeners taught by the ‘037 publication for the general disclosure of hectorite thickeners taught to be used in the ‘163 publication.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/104163, US 2006/0019848 (Applicant provided), US 5,800,816 and US 2003/0064037 as applied to claims 1-11 above, and further in view of US 2005/0019086 (previously applied) and US 2012/0204892 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-11 are taught by the combination of the ‘163 publication, the ‘848 publication, the ‘816 patent and the ‘037 publication.  
The combination of references does not specifically teach a bottle provided with an applicator and a cap, the bottle containing an emulsion according to claim 1, said applicator being a brush or a cellular foam (claim 13).
The ‘086 publication teaches a lotion application apparatus is configured by a combination of a lotion container to carry the lotion therein and a container cap both have a cylindrical shape and are connected to one another.  The lotion application apparatus can be extendable to reach desired body part which compact enough to carry around in the shortened slat.  A part of a sponge is inserted in the lotion container to be soaked with the lotion and a sponge cap is provided to cover the sponge (abstract).  Lotion is taught to be used to avoid sunburn when exposed to the sun, specifically sunscreen.  It is difficult to apply lotion on one’s back ([0003], [0034]).  The sponge portion is used to apply lotion to the body [0009].  The material for the sponge portion is not limited [0028].
The ‘892 publication teaches a cosmetic devices [0001].  Sponge material is taught to include cellular foam [0030].

	Response to Arguments:

	Applicant argues the claimed ingredients and amounts provide a simultaneous balancing of desirable properties in stability, fluidity and texture and avoids stickiness or discomfort on the lips and has high fluidity  Experimental work in the present specification teaches the properties achieved by the combination of components of claim 1.
In response, the ‘163 publication teaches a water in oil emulsion (abstract) containing hectorite and its derivatives (page 15, lines 10-15) and an ester of a polyglycerol (polyglycerol iso stearate, page 16, lines 45-50) and cellulose derivatives (page 15, lines 1-8).  The ‘848 publication teaches ethyl cellulose (Example 1).  The ‘037 publication teaches quaternary ammonium modified hectorite [0077].  Thus the combination of the specifically claimed elements are rendered obvious.
	Regarding the unexpected results provided in the instant specification, the examples provided in the instant specification contain numerous divergences between the only 2 provided examples, which makes a comparison difficult.  The examples differ in Example 1 included isostearyl isostearate, esters of glycerol which as missing from Example 2, Example 2 includes pentaerythrityl tetraisostearate, hydrogenated polyisobutene, sorbitan sesquioleate, chondrus chrispus and alcohol that is not included in Example 1.  Thus there are multiple differences in the provided examples which makes the superior results found in example 1 unclear.  Additionally the comparative example is not compared to the closest prior art, the ‘163 publication.  Further the example in the instant specification states a tested compound is ‘ester of glycerol’ 
	Applicant argues comparative Example 2 in the present specification corresponds to a commercial product identified as Mintel 2401385 (data sheet provided).  The Mintel product differed from claim 1 only in the nature of the oil used, including a liquid polymeric polyol considered essential by the primary reference of the rejection (Luo, the ‘848 publication) in place of the polyglycerol ester required in claim 1.  Mintel lip product is said to possess desirable properties such as glossy appearance and good hold, while Luo is directed to photoprotective products for the skin and hair that have improved UV screening properties.  Mintel is in fact the closer to the invention of claim 1 then Luo reference.
	In response, Applicant repeatedly states Luo is the primary reference, however the primary reference is the ‘163 publication.  The ‘163 publication discusses polyols however does not require them (page 14, lines 35-40) and additionally teaches the inclusion of polyglycerol esters (page 16, lines 45-47, Examples1-3).  Additionally the provided Mintel product data sheets teaches the components of the composition but includes no concentrations, thus a proper comparison cannot be made.
	Applicant argues the ‘086 publication and the ‘892 publication does not remedy the deficiencies of the combination of references cited against claim 1.
	In response, Applicant’s arguments regarding the ‘163 publication, the ‘848 publication, the ‘816 patent and the ‘037 publication are addressed above.
Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613